             Case 1:19-cv-01689-JLT Document 22 Filed 08/27/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10
      KARINA HERNANDEZ, individually and on                Case No. 1:19-cv-01689-JLT
11    behalf of other individuals similarly situated,
                                                           [PROPOSED] ORDER REGARDING
12                          Plaintiff,                     NOTICE OF VOLUNTARY DISMISSAL
       vs.                                                 (Doc. 21)
13
      AMERIMEX COMMUNICATIONS CORP. a
14    Georgia corporation, d.b.a. SAFETYNET
      WIRELESS, and DOES 1-100, inclusive
15
                            Defendants.
16

17           The Court, having considered Plaintiff Karina Hernandez’s Notice of Voluntary Dismissal,

18   hereby dismisses the instant action with prejudice.

19
     IT IS SO ORDERED.
20

21      Dated:     August 26, 2020                           /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
29
30
